internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-102313-02 date june re legend taxpayer donor daughter date state dear this is in response to your date letter in which you requested a ruling on the federal gift_tax consequences of a proposed disclaimer in donor executed an irrevocable_trust trust under the terms of trust the trustees are currently authorized to pay to or for the benefit of daughter or any of her descendants in the sole and absolute discretion of the trustees in the event of illness accident or other misfortune or in the event of any emergency or if in the judgment of the trustees it is necessary for the comfortable maintenance support or education of any such person such sum or sums from time to time out of the income or accumulated income or principal of the trust estate as the trustees in their sole judgment shall deem necessary trust further provides that it will terminate years after the death of the survivor of donor’s children and all descendants of donor living at the time donor executed the trust on termination the trust corpus will be distributed among the then living descendants of donor per stirpes at the time donor created trust donor had three living children and eight grandchildren all of these individuals are still living taxpayer is the great grandchild of donor and a current beneficiary of trust to whom the trustees may in their discretion make distributions taxpayer has previously received discretionary distributions from trust taxpayer does not intend to disclaim her right to such discretionary distributions in addition taxpayer is a potential distributee of the trust corpus on termination of trust taxpayer who will reach the age of majority under state law on date proposes to disclaim her right to receive any distributions from trust on the termination of trust years after the death of the last surviving measuring life specified in trust the disclaimer will be executed by taxpayer within nine months after attaining her majority sec_469 of state revised statutes provides that any individual to whom property or an interest therein is donatively transferred by any means including a transfer resulting from another disclaimer may disclaim all or any portion of the transfer unless the terms of the transfer otherwise provide the disclaimer shall cause the terms of the transfer to be applied to the disclaimed transfer and to any future interests taking effect thereafter as if the disclaimant had died immediately before the transfer sec_469 of state revised statutes provides that a disclaimer is made by a writing showing an unconditional refusal to accept a transfer or a portion thereof signed by the disclaimant or representative and delivered on or before nine months after the transfer or by any later time provided in the particular case or pursuant to other provisions of chapter of state revised statutes and before any acceptance of the disclaimed interest delivery of a disclaimer may be accomplished by delivery to the transferor the transferor’s personal representative or other legal_representative or the holder of legal_title to the property to which the interest is related sec_469 of state revised statutes provides that each separate interest in property is subject_to disclaimer or acceptance and each separate interest including any specific amount part fraction or asset thereof or formula amount based on present or future facts independent of the disclaimant’s volition is subject_to disclaimer or acceptance sec_469 of state revised statutes provides that a contingent future_interest may be disclaimed in whole or in part at any time before or within nine months after beneficiaries of the interest have been fully ascertained and their interests vested sec_2501 of the internal_revenue_code imposes a tax on all transfers of property by gift sec_2511 provides that the federal gift_tax imposed under sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that in the case of taxable transfers creating an interest in the beneficiary disclaiming made before date where the law governing the administration of the decedent's_estate gives the beneficiary a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer is unequivocal is effective under local law and is made before the disclaimant has accepted the property compare sec_25_2518-1 through which apply to a qualified_disclaimer of an interest in property that is created in the beneficiary disclaiming by a transfer made after date as noted above under sec_25_2511-1 if the interest to be disclaimed was created before date the disclaimant must disclaim the interest in the property within a reasonable_time after knowledge of the existence of the transfer creating the interest to be disclaimed in the case of the disclaimer of an interest in trust in general the transfer occurs when the trust is established rather than when the interest actually vests in the disclaimant if the transferor has not reserved any power over the trust see 455_us_305 however the time limitation for making the disclaimer does not begin to run until the disclaimant has attained the age of majority and is no longer under a legal disability to disclaim see jewett v commissioner u s pincite in the present case taxpayer proposes to execute the disclaimer within nine months after reaching age under these circumstances the proposed disclaimer will be considered to be made within the time prescribed in sec_25_2511-1 under sec_25_2511-1 the disclaimer must be unequivocal revrul_76_156 1976_1_cb_292 which considers the application of sec_25_2511-1 concludes that a disclaimer is unequivocal if the disclaimant’s act of refusal is unambiguous in its consequences that is the disclaimant must unqualifiedly refuse to accept ownership of the property for example a disclaimer is unequivocal if the disclaimed property must pass as otherwise provided in the instrument and not pursuant to the direction of the disclaimant in this case the disclaimed interest will not pass pursuant to any direction on the part of taxpayer similarly the disclaimer is unequivocal if the disclaimant does not accept the benefits from the property interest disclaimed in this case taxpayer will not accept the benefits of the property interest disclaimed after the disclaimer cf sec_25_2518-3 and sec_25_2518-3 examples and regarding treatment of certain interests in the same property as separate interests eligible for qualified_disclaimer treatment under sec_2518 under sec_25_2511-1 the disclaimer must be effective under local law in this case state law specifically provides that an individual may make a valid disclaimer of any separate interest in property while retaining other separate interests in the same property further the disclaimer will be timely under sec_469 of the state revised statutes consequently if taxpayer satisfies the procedural requirements prescribed under state law the disclaimer will be valid under local law finally under sec_25_2511-1 the disclaimant must not have accepted the property taxpayer represents that she will not accept or receive any of the benefits of the interest in trust to be disclaimed cf sec_25_2518-2 example regarding treatment of discretionary distributions of income and corpus to minor children under sec_2518 accordingly we conclude that based on the representations made if the disclaimer is executed as proposed the disclaimer will not constitute a transfer subject_to the federal gift_tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling contained in this letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours acting associate chief_counsel passthroughs and special industries lorraine e gardner assistant to the branch chief branch enclosure copy for sec_6110 purposes
